21 A.3d 1183 (2011)
207 N.J. 31
In the Matter of Marc D'ARIENZO, an Attorney at Law (Attorney No. XXXXXXXXX).
D-104 September Term 2010, 068190
Supreme Court of New Jersey.
July 15, 2011.

ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 10-406, concluding that MARC D'ARIENZO of SUMMIT, who was admitted to the bar of this State in 1993, should be censured for violating RPC 8.4(d) (conduct prejudicial to the administration of justice);
And the Disciplinary Review Board having further concluded that respondent should be required to practice law under supervision for a period of two years and complete courses in law office management;
And good cause appearing;
It is ORDERED that MARC D'ARIENZO is hereby censured; and it is further
ORDERED that respondent shall practice law under the supervision of a practicing attorney approved by the Office of Attorney Ethics for a period of two years and until the further Order of the Court; and it is further
ORDERED that within ninety days after the filing date of this Order, respondent shall enroll in and complete courses in law office management approved by the Office of Attorney Ethics; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent's file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.